         Case 3:17-cv-00201-SDD-SDJ         Document 94      10/14/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA

IRMA JEAN CARTER                                                             CIVIL ACTION

VERSUS                                                                   17-201-SDD-SDJ

N. BURL CAIN, et al.

                                         RULING

        This matter is before the Court on the Motion for Summary Judgment1 filed by

Defendants James LeBlanc, Burl Cain, Darryl Vannoy, and Leslie Dupont (collectively,

“Defendants”). Local rule 7(f) of the Middle District of Louisiana requires that memoranda

in opposition to a motion be filed within twenty-one (21) days after service of the motion.

Despite this rule, Plaintiff Irma Jean Carter (“Carter”) failed to timely oppose this motion,

which was electronically filed on August 21, 2020. Under the Federal Rules of Civil

Procedure and the Local Rules of Court, Plaintiff was required to file an opposition no

later than September 11, 2020. At no time did Plaintiff request an extension of time to

oppose this motion.

        Therefore, the pending motion is deemed to be unopposed and further, after

reviewing the record, the Court finds that the Motion has merit, particularly because

Defendants’ Statement of Undisputed Facts2 is uncontroverted, and the summary

judgment evidence submitted supports Defendants’ arguments. Accordingly,              IT    IS

HEREBY ORDERED that Defendants’ Motion for Summary Judgment3 is GRANTED,



1
  Rec. Doc. No. 92.
2
  Rec. Doc. No. 92-2.
3
  Rec. Doc. No. 92.
62615
                                                                                    Page 1 of 2
         Case 3:17-cv-00201-SDD-SDJ                Document 94        10/14/20 Page 2 of 2




and this matter shall be dismissed with prejudice.

        Any response to this Ruling, which should explain Plaintiff’s failure to comply with

the Court’s deadlines, based on the appropriate Federal Rule of Civil Procedure, shall be

filed within fourteen (14) days and must be accompanied by an opposition memorandum

to the original Motion. Counsel for Plaintiff is cautioned that the Fifth Circuit has routinely

concluded that calendaring errors do not constitute “excusable neglect” under Federal

Rule of Civil Procedure 60(b)(1).4

        Baton Rouge, Louisiana, this 14th day of October, 2020.



                                                   S
                                                 ________________________________
                                                 SHELLY D. DICK
                                                 CHIEF DISTRICT JUDGE
                                                 MIDDLE DISTRICT OF LOUISIANA




4
  See, e.g., Buckmire v. Mem'l Hermann Healthcare Sys. Inc., 456 Fed.Appx. 431, 432 (5th Cir. 2012)
(affirming the district court’s denial of a Rule 60(b)(1) motion where the lawyer “forgot to ‘calendar’ the
deadline for a response”); cf. Brittingham v. Wells Fargo Bank, N.A., 543 Fed.Appx. 372, 374 (5th Cir. 2013)
(“We have previously held that a district court does not abuse its discretion when it denies a Rule 60(b)(1)
motion where the proffered justification for relief is the careless mistake of counsel.”).
62615
                                                                                                Page 2 of 2
